Citation Nr: 0309702	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  94-33 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an earlier effective date prior to May 1, 1990 
for an award of a 100 percent schedular evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  His service records show that he served in 
combat in the Republic of Vietnam and that his military 
decorations include the Combat Infantryman Badge and the 
Bronze Star Medal with "V" device for valor.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 1992 and 
October 1993 from the Newark, New Jersey, VA Regional Office 
(RO).  In the December 1992 RO rating decision, the RO 
assigned a 100 percent disability rating for the veteran's 
service-connected PTSD, effective from October 1, 1990.  The 
effective date of the 100 percent rating was changed by the 
RO in October 1993 to May 1, 1990, on the basis of clear and 
unmistakable error.  The veteran is contesting the effective 
date of May 1, 1990 for the 100 percent rating in the present 
appeal.  

An additional issue developed for appeal included entitlement 
to permanency of the 100 percent disability rating for PTSD.  
In March 1997 the Board remanded the case to the RO for 
additional evidentiary and procedural development.  In a 
January 2000 rating decision the RO granted the veteran 
permanency of his 100 percent disability rating for PTSD and 
confirmed the May 1, 1990 effective date for this award.  The 
case was returned to the Board in May 2002 and the veteran 
continued his appeal.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)) 
which was then in effect, the Board undertook additional 
development of the aforementioned issue in a memorandum dated 
July 2002.  This included obtaining the file pertaining to 
the veteran's claim for VA Vocational Rehabilitation and 
Education benefits from the RO for association with the other 
evidence contained in his claims file.  Thereafter, the Board 
issued the veteran notice of the provisions of the Veterans 
Claims Assistance of Act of 2000 (VCAA) in correspondence 
dated November 2002.  


REMAND

During the course of this appeal there was a significant 
change in the law.  In the recently decided case of Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter "the 
Court") determined that regulation 38 C.F.R. § 19.9(a)(2) 
was invalid because it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (i.e., the RO) for initial 
consideration of the evidence and without having to obtain 
the appellant's waiver, contrary to controlling statutes.  
Therefore, the case should be remanded to the RO for 
development in compliance with the Court's decision in order 
to circumvent commission of any procedural defects.

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act are 
applied in the development of the 
claim.

2.  After all development has been 
completed in accordance with VCAA, the 
RO should readjudicate the veteran's 
claim of entitlement to an earlier 
effective date prior to May 1, 1990 for 
an award of a 100 percent schedular 
evaluation for PTSD.

3.   If the claim is not resolved to 
the satisfaction of the veteran, a 
Supplemental Statement of the Case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


